Citation Nr: 0518069	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
rating decision by the Oakland, California Regional Office of 
the Department of Veterans Affairs (VA) which granted service 
connection for diabetes and hearing loss, rated 20 percent 
and 0 percent, respectively.  (Notably, a subsequent rating 
decision granted service connection for erectile dysfunction 
secondary to diabetes and awarded special monthly 
compensation for such disability.)  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin therapy 
and diet restrictions, but does not require him to regulate 
his activities.  

2.  The veteran has Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2004).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Code 6100, 4.86 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

The veteran was notified why service connection was granted 
for the two instant claims in the November 2003 RO rating 
decision, as well as in a statement of the case (SOC) in 
January 2004.  A September 2003 (prior to the rating 
appealed) letter, while not specifically mentioning "VCAA," 
advised the veteran of the evidence needed to establish his 
service connection claims and of his and VA's respective 
responsibilities in claims development.  The SOC also 
informed him of the criteria for establishing higher ratings, 
and outlined pertinent VCAA provisions.  An April 2004 
supplemental SOC (SSOC) also provided the veteran notice of 
pertinent VCAA regulations.  Notice on the "downstream" 
issues of increased ratings was properly provided via 
SOC/SSOC.  See VAOPGCPREC 8-2003.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and available post-service 
VA and private treatment records.  The RO also sought to 
obtain private medical records from St. Francis Medical 
Center; the veteran had indicated that he had been treated 
there for diabetes mellitus from January 1992 to February 
1993.  See letters of November 2003 and April 2004.  The 
hospital responded to the April 2004 letter by indicating 
"no records since 1992."  Several private medical records 
(dated from 1996 to 2004), concerning treatment afforded the 
veteran for his diabetes mellitus by a Dr. Louis have been 
associated with the claims file.  The veteran has been 
afforded several VA examinations, most recently in June 2004.  
He indicated in his January 2004 substantive appeal that his 
last audiogram was in November 2003.  In the April 2004 SSOC 
the RO advised the veteran that, as a November 2003 VA audio 
examination could not be located, a new examination was to be 
scheduled.  However, subsequently, a VA Form 10-2464, Summary 
Report of Examination for Organic Hearing Loss, completed in 
June 2004 and certifying audiometry from an October 2003 VA 
examination was associated with the record.  Accordingly, the 
veteran was not scheduled for another VA audiological 
evaluation.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  The 
veteran has been notified of everything necessary, and has 
had more than ample opportunity to respond.  VA has provided 
all necessary assistance. The veteran is not prejudiced by 
the Board proceeding with appellate review at this point.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Basis

Private medical records on file show diagnoses of diabetes 
mellitus.  See records dated in December 1996 (diabetes 
mellitus), August (diabetes mellitus) and September 
("NIDDM" [noninsulin-dependent diabetes mellitus]) 1998, 
April 2000 (NIDDM, very poor control), March 2001 (diabetes 
mellitus, uncontrolled), March 2002 (NIDDM, "Doing 
great!"), and January 2003 (diabetes mellitus; prescription 
was shown to be needed for insulin).  

On VA audiological evaluation in October 2003, the veteran 
complained of hearing loss.  Audiometry revealed that 
puretone thresholds (in decibels) were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
 
45
50
50
60
LEFT
 
40
40
50
55

The average puretone thresholds were 51 decibels, right ear, 
and 46 decibels, left ear.  Speech audiometry revealed that 
speech recognition ability was 96 percent in each ear.  Mild 
to moderately-severe bilateral sensorineural hearing loss was 
diagnosed.  

On October 2003 VA diabetes mellitus examination the veteran 
indicated that he walked on a daily basis and that he went to 
the gym two times a week.  Diabetes mellitus had been 
diagnosed in 1992.  The veteran noted that he had used 
insulin on and off over the years.  Insulin was included on 
the list of medications provided by the veteran.  Type II 
diabetes mellitus, without complications, was diagnosed.  

A November 2003 letter from a private treating physician of 
the veteran indicated that the veteran was taking certain 
medications for his diabetes mellitus and that his hearing 
loss was severe.  A January 2004 letter from the same 
physician notes that the veteran took insulin and restricted 
his diet to treat his diabetes mellitus.  

VA outpatient records include that exercise tolerance testing 
in December 2003 revealed that the veteran's exercise 
capacity was normal for a sedentary man, similarly aged.  A 
record dated in February 2004 shows that the veteran took 
insulin for his diabetes mellitus, walked at work and bowled 
for exercise, and that he was essentially on a restricted 
diet.  

On June 2004 VA examination, it was noted, essentially, that 
the veteran did not have neurological complications of 
diabetes, but did have erectile dysfunction (which the RO 
service connected as secondary to diabetes, awarding special 
monthly compensation).  It was also noted that the diabetes 
was being treated with insulin.  

A letter from the veteran received in September 2004 shows 
that he claimed to take insulin and restrict his diet for 
treatment of his diabetes mellitus.  He added that he was 
"not limited to certain activities."  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeals concerning diabetes 
mellitus and bilateral hearing loss are from the initial 
rating which granted service connection in November 2003 for 
the respective disorders.  However, both disorders have 
remained essentially static throughout the appeal period, and 
staged ratings are not indicated.  The ratings assigned by 
the RO encompass the full severity of the disabilities 
throughout the appeal period.

The veteran's diabetes mellitus is rated under Diagnostic 
Code (Code) 7913 of VA's Rating Schedule.  Under this 
section, a 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Code 7913.  

The schedular criteria for rating hearing impairment were 
revised while the appeal was pending; and, from their 
effective date, the veteran is entitled to a rating under the 
revised criteria.  However, the level of hearing loss shown 
has not been affected by the revisions.  See 38 C.F.R. 
§§ 4.85, 4.86 

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (1998 & 2001).  To 
evaluate the degree of disability for bilateral hearing loss, 
the Rating Schedule establishes eleven (11)  auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  

Under the revised criteria, where there is an exceptional 
pattern of hearing impairment, a rating based on puretone 
thresholds alone may be assigned.  38 C.F.R. § 4.86.  Such an 
"exceptional pattern" is not demonstrated in the instant 
case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The veteran's statements describing his symptoms are 
considered to be competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.

Analysis

Diabetes Mellitus

As noted above, where diabetes requires insulin or oral 
hypoglycemic agent and restricted diet, a 20 percent rating 
is warranted.  The next higher, 40 percent, rating requires 
that in addition to insulin and restricted diet, regulation 
of activities is also necessary.  It is well established by 
the record that the veteran takes insulin and is to adhere to 
a restricted diet.  Consequently, the critical question 
remaining is:  Does the veteran's diabetes require regulation 
of activities?  

The competent evidence in this regard consists essentially of 
medical records (both private and VA) as well as a recent 
September 2004 letter submitted by the veteran.  None of the 
medical records on file show that the veteran's diabetes 
mellitus disorder required him to regulate his activities.  
The records show that the veteran goes to a gym for exercise, 
bowls, and walks at work for exercise.  His exercise 
tolerance, as tested, was normal for a man his age.  In fact. 
he himself has indicated (in September 2004) that his 
diabetes does not require regulation of activities.  

The findings established correlate closely with the criteria 
for a 20 percent rating for diabetes mellitus.  The 
additional factor (regulation of activities) required for the 
next higher rating is not shown.  Consequently, a rating in 
excess of 20 percent is not warranted.  

The preponderance of the evidence is against the veteran's 
claim; consequently, the reasonable doubt provisions cited 
above do not apply. 

Bilateral Hearing Loss

On October 2003 VA audiometry (the only audiometric testing 
during the appellate period) the average puretone threshold 
for the veteran's right ear was 51 decibels, and speech 
discrimination was 96 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level I.  The 
left ear average puretone threshold was 46 decibels, with 96 
percent speech discrimination, also reflecting Level I 
hearing.  Under 38 C.F.R. § 4.85, Table VII where there is 
Level I hearing acuity in each ear, a noncompensable rating 
is to be assigned (under Code 6100).  The RO has applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  As noted, an unusual pattern of hearing 
warranting a rating under 38 C.F.R. § 4.86 is not shown.  
Audiometric testing results are dispositive evidence in a 
claim regarding the rating for hearing loss disability.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application of the Rating Schedule 
results in a noncompensable rating.  Nothing in the record 
shows that the veteran's hearing loss has required 
hospitalizations or caused marked interference with 
employment or any other such factors, so as to render 
impractical application of regular schedular criteria, and 
suggest that referral for extraschedular consideration is 
indicated.

ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.  

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


